Citation Nr: 1440377	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-26 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972 and from January 2007 to June 2008, with additional periods of active duty for training and inactive duty training.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for sleep apnea.  He essentially contends that this disability began during his most recent period of active duty service, which lasted from January 2007 to June 2008.  

The Veteran filed his service connection claim in December 2008, approximately six months following service, and the evidence reflects that the Veteran has been diagnosed with obstructive sleep apnea.  The Veteran has presented credible witness testimony of in-service sleep apnea symptomatology in the form of a September 2011 buddy statement noting that "I noticed quit[e] often he tossed and turned restlessly, snoring and sometimes even choking while snoring when he slept."  The Board notes that the record contains a December 2012 VA examination report opining that the Veteran's sleep apnea is not related to inhaled particulate matter.  It does not, however, contain an opinion with respect to whether the Veteran's sleep apnea began during service.  Therefore, a remand is required for such an opinion.  

While this case is on remand, VA should obtain any outstanding VA medical records and associate these records with the claims file.  In addition, the Veteran should be given the opportunity to identify any relevant medical records, and all appropriate steps to obtain such records should be completed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

2. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for sleep apnea.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Following completion of the above, the claims file should be sent to an appropriate VA examiner to provide an opinion on the question below.  If the examiner finds that a new VA examination is necessary in order to answer the following question, the Veteran should be scheduled for a new VA examination.  



If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was incurred during or as a result of his most recent period of military service (from January 2007 to June 2008), or is otherwise related to service.  For purposes of this opinion, the examiner should accept as credible the September 2011 buddy statement in which a fellow serviceman observes that "I noticed quit[e] often he tossed and turned restlessly, snoring and sometimes even choking while snoring when he slept."
  
A complete rationale for any opinion is required.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



